Citation Nr: 1604775	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-21 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, a hearing was held before a Decision Review Officer (DRO) at the RO.  In December 2015, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are of record.  

The issue of service connection for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's tinnitus is causally related to noise exposure during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for tinnitus given the favorable nature of the Board's decision.

II.  Legal Criteria and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 
In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and an organic disease of the nervous system, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.

Where there is evidence of noise exposure during active service, tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as "[o]ther organic diseases of the nervous system."  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran has stated during the appeal period that he experiences ringing in his ears.  See, e.g., March 2009 VA examination report.  He is competent to provide evidence regarding experiencing tinnitus, since ringing in the ears is a symptom capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, the record reflects the Veteran has a current disability of tinnitus.  

The Veteran contends that he experienced noise exposure from various sources while he was stationed in Vietnam.  Specifically, he testified that he was billeted right next to the flight line when he was serving as a security guard at Da Nang Air Base.  He has reported that he was exposed to mortar and rocket attacks almost every night while he was stationed at Da Nang.  He has also indicated that he had exposure to noise from small arms fire, incoming and outgoing jets, and ground support equipment.  December 2015 Board Hearing Tr. at 4-6.  

The Veteran's service personnel records reflect that he served in Vietnam from December 1970 to December 1971 as a security guard.  Service treatment records indicate that he was stationed at Da Nang Air Base as they reflect that he received medical treatment there in January and March 1971.  The Veteran's DD Form 214 also reflects that he had a military occupational specialty of light weapons infantryman.  

The Board finds the Veteran's statements regarding the noise exposure he experienced during service to be both competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to report about what happened to him during service.  The Board finds his statements to be credible as they are consistent with the places, types, and circumstances of his service as reflected by his service records.  Therefore, the record reflects the Veteran experienced noise exposure during his service in Vietnam.  

Finally, at the June 2011 DRO hearing, the Veteran reported that he began experiencing ringing in his ears about a year after his discharge from service.  DRO Hearing Tr. at 7.  In his July 2011 VA Form 9, Substantive Appeal, the Veteran indicated that he began noticing ringing in his ears during the year immediately after separation from service.  At the December 2015 Board hearing, he testified that he began to notice ringing in his ears while he was in Vietnam, but he did not realize what it was because of all of the noise around him.  Board Hearing Tr. at 7.  The Board finds the Veteran's statements that he began to experience tinnitus within a year of his discharge from service to be competent and credible and places great weight of probative value on them. 

Therefore, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service.  Affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



REMAND

The Veteran also contends that he has bilateral hearing loss related to noise exposure incurred during service or as a result of ear infections during service.

On March 2009 VA examination, the examiner noted that the Veteran had hearing within normal limits upon entrance into and separation from service.  He opined that it was less likely than not that the Veteran's hearing loss was related to his military noise exposure.  

When regulatory requirements for a disability are not shown at separation from service, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).  The March 2009 VA opinion was based mainly on the lack of hearing loss on separation examination, and did not address why noise exposure in service could not have caused a delayed onset of hearing loss.  Additionally, the record contains an undated in-service audiogram that appears to indicate the existence of some hearing loss.  This audiogram was not mentioned and does not appear to have been considered by the VA examiner.  

Furthermore, the Veteran also testified at the December 2015 Board hearing that he has been experiencing ear infections since he was in service.  Board Hearing Tr. at 11.  The Veteran's service treatment records do not reflect treatment for any ear infections and the Veteran has not specifically indicated that he received any treatment during service.  However, he is competent to report about what happened to him during service and, for purposes of this remand, the Board finds his statements to be credible.  As his testimony regarding experiencing ear infections during service was added to the record subsequent to the March 2009 VA examination, the examiner did not have an opportunity to consider it.  

For these reasons, remand for a further medical opinion is necessary.


Accordingly, the case is REMANDED for the following actions:

1.  Request a records review and medical opinion from an appropriate specialist to determine the etiology of bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request. 

For purposes of this request, the reviewing clinician should accept as true the Veteran's statements to the effect that he had noise exposure during his service and that he has experienced ear infections during and since service.  

The reviewing clinician should specifically address the following question:

Is it at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss is related to any incident of military service, including in-service noise exposure or ear infections? 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In providing a rationale, the reviewing clinician must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes.  The examiner must consider and explain the significance of the undated audiogram results contained in the Veteran's service treatment records.  Further, the examiner should comment on the significance of any threshold shift between the results of the entrance examination and the separation examination.  

If the reviewing clinician cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


